The action is to recover damages for an alleged breach of a written contract which is made a part of the complaint. This contract, which, on its face, was executed by both parties, contains a provision to the effect that any question arising from the execution thereof shall, as a condition precedent to its acceptance by the defendant, be settled by mutual agreement or by arbitration to be conducted as therein stated *Page 322 
and to be final and conclusive upon the parties. Such an agreement is, by virtue of section 5840 of the General Statutes, Revision of 1930, valid, irrevocable and enforceable unless there be sufficient cause at law or equity for its avoidance.
If, a claimed by the plaintiff, the intention of the parties was to exclude such provision from the contract such should be incorporated in some pleading. As the matter now stands there is nothing in the pleadings which sets forth any cause for the avoidance of the arbitration provision. Consequently, the action is prematurely brought because of the non-fulfillment of the condition precedent before preferred to.
   The demurrer to the complaint is therefore sustained for the reasons stated therein.